Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority to U.S. Provisional Application No. 62/615,885, filed January 10, 2018. The examination is conducted based on this priority date.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to non-statutory subject matter.  

“claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection”. (MPEP 2106.04 § 1).  Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes (MPEP 2106.04(a)(2)). The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of “generating a computer-implemented representation of reduced genome”. 


“generating a distribution score comprising values indicating a number of the DNA fragments with dinucleosomal protection or a number of the DNA fragments with mononucleosomal protection” (claim 19);

Mental processes recited in the claims include:
“constructing, by a computer, a multi-parametric distribution of the DNA fragments over a plurality of base positions in a genome” (claim 1);
“using the multi-parametric distribution to determine the presence or absence of the genetic aberration in the first locus in the subject. ” (claim 1);
“using the multi-parametric distribution to determine a distribution score, wherein the distribution score is indicative of a mutation burden of the genetic aberration” (claim 4); 
“indicating one or more of a number of the DNA fragments with dinucleosomal protection and a number of the DNA fragments with mononucleosomal protection” (claim 5);
 “obtaining sequence information representative of the cell-free DNA fragments” (claim 6);
“performing a multi-parametric analysis on a plurality of data sets using the sequence information to generate a multi-parametric model representative of the cell-free DNA fragments” (claim 6);
 “mapping to each of a plurality of base positions or regions of a genome, one or more distributions selected from the group” (claim 8);

“applying, by a computer, one or more mathematical transforms to generate the multi-parametric model” (claim 12);
“identifying in the multi-parametric model, one or more peaks, each peak having a peak distribution width and a peak coverage” (claim 14);
“detecting one or more deviations between the multi-parametric model representative of the cell-free DNA fragments and a reference multi- parametric model” (claim 15);
“determining a contribution of the multi- parametric model attributed to (i) apoptotic processes in cells from which the cell-free DNA originated or (ii) necrotic processes in cells from which the cell-free DNA originated” (claim 17); 
“performing a multi-parametric analysis to (i) measure RNA expression of the cell-free DNA fragments, (ii) measure methylation of the cell- free DNA fragments, (iii) measure a nucleosomal mapping of the cell-free DNA fragments, or (iv) identify the presence of one or more somatic single nucleotide polymorphisms in the cell- free DNA fragments or one or more germline single nucleotide polymorphisms in the cell-free DNA fragments” (claim 18);
“estimating a mutation burden of the subject” (claim 20);

Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas. The claims must therefore be examined further to determine whether they integrate that abstract ideas into practical application (MPEP 2106.04(d)). (Step 2A Prong One: Yes).

Claim 1 and claim 6 recites “a computer-implemented method for…”, which sound like additional elements to the abstract ideas. However, the computer that implement these methods is nothing more than a generic computer. Hence, the invention merely applies the abstract idea outlined above using a computer,  “claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible”( Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983)  and therefore claims 1-20 do not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § 1; and MPEP 2106.05(f)). (Step 2A Prong Two: No).

None of the dependent claims recites any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information. 
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea. Claims that are directed to abstract ideas must be examined further to determine whether the additional elements amount to significantly more than the judicial exception. Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).
(Step 2B: No).

When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of biological data). See MPEP 2106.05(a) and 2106.05(h). 
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept. Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1), (a)(2) as being anticipated by Lo (“ANALYSIS OF FRAGMENTATION PATTERNS OF CELL-FREE DNA”, US20170024513 A1, DATE PUBLISHED 2017-01-26).
Claim 1 is directed to a computer-implemented method for determining a presence or absence of a genetic aberration in deoxyribonucleic acid (DNA) fragments from cell-free DNA obtained from a subject, comprising:

(a) constructing, by a computer, a multi-parametric distribution of the DNA fragments over a plurality of base positions in a genome; and
(b) without taking into account a base identity of each base position in a first locus, using the multi-parametric distribution to determine the presence or absence of the genetic aberration in the first locus in the subject.
With respect to claim 1, Lo discloses a study on the cell-free DNA with the help of computers. Lo’s study used at least the fragment size distributions, fragment ending 
 [0212] Size distribution of plasma DNA fragments ending on the fetal-specific ending positions provides further evidence that the positions are fetal-specific. To further support Set A and Set X positions were preferred ending sites for fetal-derived and maternal-derived DNA fragments, respectively, we compared the size distributions of plasma DNA ending on these two sets of positions. For the sample that these positions were derived from, the size distribution was shorter for fragments ending on Set A positions was shorter than those ending on Set X positions (FIG. 23A).)
Further, Lo reported the copy number variation (CNV) as a genetic aberration in the studied cell-free DAN fragments ([0182] In yet another embodiment, the number of fragments ending on the HCC-specific ending positions can be correlated with the fractional concentration of cancer-derived DNA in the plasma for samples with known tumor DNA fraction in plasma. The tumor DNA fraction in plasma can be determined by, for example but not limited to, quantifying the cancer mutations in plasma or magnitude of the copy number aberrations in plasma DNA).

With respect to claim 2, Lo discloses the copy number variation (CNV) as discussed above regarding claim 1.

With respect to claim 3, Lo disclose (i) a length of the DNA fragments that align with each of the plurality of base positions in the genome,  and (iii) a number of the DNA fragments that start or end at each of the plurality of base positions in the genome, as discussed above regarding claim 1.

With respect to claim 4, Lo teaches the “tumor burden” could be a number or other indicia ([0066] The term “level of cancer” can refer to whether cancer exists (i.e., presence or absence), a stage of a cancer, a size of tumor, whether there is metastasis, the total tumor burden of the body, and/or other measure of a severity of a cancer (e.g. recurrence of cancer). The level of cancer could be a number or other indicia, such as symbols, alphabet letters, and colors. The level could be zero). Lo further discloses a calibration curve to indicate the “level of cancer”, or cancer burden ([0024] FIG. 17 shows a calibration curve showing the relationship between the proportion of sequenced DNA fragments ending on cancer-specific ending positions and tumor DNA fraction in plasma for cancer patients with known tumor DNA fractions in plasma).

With respect to claim 5, Lo discloses that the size of the DNA fragment is “with a periodicity of approximately the size of nucleosomes” ([0112] In previous studies, it was shown that the fragmentation of plasma DNA was not random close to the TSS. The probability of any plasma DNA ending on a specific nucleotide would vary with the distance to the TSS with a periodicity of approximately the size of nucleosomes. It was generally believed that this fragmentation pattern is a consequence of apoptotic 

With respect to claim 6, Lo discloses the computerized analysis of the cell-free fragment has three or more dimensions ([0003] Various embodiments are directed to applications (e.g., diagnostic applications) of the analysis of the fragmentation patterns of cell-free DNA, e.g., plasma DNA and serum DNA. Embodiments of one application can determine a classification of a proportional contribution of a particular tissue type in a mixture of cell-free DNA from different tissue types. For example, specific percentages, range of percentages, or whether the proportional contribution is above a specified percentage can be determined as a classification. In one example, preferred ending positions for the particular tissue type can be identified, and a relative abundance of cell-free DNA molecules ending on the preferred ending positions can be used to provide the classification of the proportional contribution. In another example, an amplitude in a fragmentation pattern (e.g., number of cell-free DNA molecules ending at a genomic position) in a region specific to the particular tissue type can be used).

With respect to claim 7, Lo’s datasets cover at least (a) start position of DNA fragments sequenced, (b) end position of sequenced DNA fragments, and e) a likelihood that a mappable base-pair position will appear at a terminus of a sequenced DNA fragment, as discussed above regarding claim 6. Lo’s ending position are equivalent to both the starting and the ending positions in the current invention.

With respect to claim 8, Lo teaches (iii) a distribution of the likelihoods that a mappable base-pair position will appear at a terminus of a sequenced DNA fragment, as discussed above regarding claim 6-7.


With respect to claim 9, Lo discloses the cell-free DNA fragments associated with the HCC (Hepatocellular Carcinoma), as discussed above regarding claim 1. While HCC is not a gene listed in table 1, a specific cancer case (species) anticipates the general cancer genes (genus) listed in table 1.

With respect to claim 10, Lo mapped the ending position of maternal plasma DNA fragments across a region (of genome) with an informative single nucleotide polymorphism (SNP) (Fig. 19); ending position of plasma DNA fragments across a genome region with a mutation site (Fig. 26); ending positions for plasma DNA fragments across genomic positions where mutations were present in the tumor tissue (Fig 27A). 

With respect to claim 11, Lo discloses that his datasets contains at least (a) start position of DNA fragments sequenced, (b) end position of sequenced DNA fragments, (d) length of sequenced DNA fragments, as discussed above regarding claim 6.

With respect to claim 12, Lo discloses a mathematical transforms to generate the multi-parametric model ([0061] A “calibration data point” includes a “calibration value” 


With respect to claim 13, Lo disclose a joint distribution model of (d) length of sequenced DNA fragments, and the (b) end position of sequenced DNA fragments, as discussed above regarding claim 5.

With respect to claim 14, Lo discloses peaks distribution and peaks coverage for the DNA fragments ([0099] FIG. 4 shows an illustration of asynchronous variation of P.sub.I for maternally and fetally derived DNA in maternal plasma. The peaks and troughs for P.sub.I for maternal and fetal DNA do not have a constant relative relationship across the genome. At Region I, the peaks of P.sub.I for the maternal DNA coincide with the peak for the fetal DNA. At Region II, the peaks of P.sub.I for the maternal DNA coincide with the trough for the fetal DNA. At Regions III and IV, the peaks of P.sub.I for the maternal DNA are in-between the peaks and troughs of the fetal DNA. If the variation was not synchronous, such a difference in the fetal and maternal fragmentation patterns could be used as a signature to identify DNA that is likely from the fetus or the mother. Further, such a difference can be used to determine a ).

With respect to claim 15, Lo discloses maternally vs fetally derived DNA in maternal plasma cell-free DNA fragments as discussed above regarding claim 14.


With respect to claim 16, Lo discloses (iii) a broader peak distribution relative to a mappable genomic location, as discussed above regarding claim 14.

With respect to claim 17, Lo discloses the contribution of the multi- parametric model attributed to (i) apoptotic processes ([0113] In previous studies, it was also shown that the size of plasma DNA generally resembles the size of DNA associated with a nucleosome. It is believed that plasma DNA is generated through the apoptotic degradation of cellular DNA (nuclear DNA and mitochondrial DNA). This view is further supported by the lack of this nucleosomal pattern in circulating mitochondrial DNA as mitochondrial DNA is not associated with histones in cells).

With respect to claim 18, Lo , (ii) measure methylation of the cell- free DNA fragments and (iv) identify the presence of one or more somatic single nucleotide polymorphisms in the cell- free DNA fragments ([0228] Some embodiments can increase the number of accessible informative cancer DNA fragments by the combined 


With respect to claim 19, Lo discloses the relationship of the DNA fragment sizes with number of nucleosomes as discussed above regarding claim 5.

With respect to claim 20, Lo discloses estimating a mutation burden of the subject as discussed above regarding claim 4.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUOZHEN LIU whose telephone number is (571)272-0224. The examiner can normally be reached Monday-Friday 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on (571)272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631                                                                                                                                                                                                        
GUOZHEN . LIU
Examiner
Art Unit 1631